116 F.3d 163
UNITED STATES of America, Plaintiff-Appellee,v.Thomas A. MALCUIT, Defendant-Appellant.
No. 95-3794.
United States Court of Appeals,Sixth Circuit
June 12, 1997.

Prior report:  104 F.3d 880.
Before:  MARTIN, Chief Judge;  MERRITT, KENNEDY, NELSON, RYAN, BOGGS, NORRIS, SUHRHEINRICH, SILER, BATCHELDER, DAUGHTREY, MOORE and COLE, Circuit Judges.

ORDER

1
It now appearing that the requisite number of judges in regular active service have voted for rehearing en banc;  it is ORDERED that the order of June 9, 1997 is hereby withdrawn;  it is further ORDERED, as provided in Sixth Circuit Rule 14, that the previous decision and judgment of this court are vacated, the mandate is stayed and the case is restored to the docket as a pending appeal.


2
It is further ORDERED that the appellant file a supplemental brief not later than Friday, August 22, 1997, and the appellee file a supplemental brief not later than Monday, September 22, 1997.  The Clerk will schedule this case for argument as directed by the court.